Citation Nr: 0430316	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

J. L. Tiedeman






REMAND

The veteran served on active duty from August 1969 to March 
1972.

The case comes before the Board of Veterans' Appeals (Board) 
by means of an October 2002 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for PTSD and assigned a 30 percent disability evaluation.

The case was previously before the Board in February 2004, 
when it was remanded for additional development.  
Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that an additional 
remand is in order.

A review of the claims file reveals that the veteran has been 
receiving weekly "one on one" counseling at the Biloxi Vet 
Center since March 2002.  It does not appear that an attempt 
to obtain these records from this facility has been made in 
conjunction with the veteran's claim.  An attempt to obtain 
any available counseling records must be made.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the if 
further action is required on his part.

1. The RO should obtain any 
available counseling reports 
pertaining to the veteran from the 
Biloxi Vet Center, dated from March 
2002 to the present.

2.  The RO then should re-adjudicate 
the veteran's claim in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If the benefits 
sought on appeal remains denied, the 
veteran and his representative 
should be furnished a SSOC and be 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


